                                                     ORIGINAL
           Case 1:19-mj-11768-UA Document 1 Filed 12/17/19 Page 1 of 4



                      /~
Approved :
             ~~c~l?R
                   ~;~IOO-ELM-AN==-~-~19MAG Jl 768
             Ass i stant Un i ted States Attorney

Before :     HONORABLE KEV IN NATHAN I EL FOX
             United States Magistrate Judge
             Southern Distr i ct o f New York

------------- - -- ------------------- x

UNITED STATES OF AMERICA                            COMPLAINT

             -    v. -                              Vi olation of 21 U. S . C .
                                                    § 846
RODOL FO DIAZ ,     JR .,
                                                    COUNTIES OF OFFENSE :
                     Defendant .                    BRONX , WESTCHESTER

-- - - - ----- -- -- -------- - ------- - - --- x

SOUTHERN DISTRICT OF NEW YORK , ss :

      RI CARDO F . FARQUHARSON , being duly sworn , deposes and says
that he is a Special Agent with the Drug Enforcement Administration
("DEA " ) , and charges as follows :

                                   COUNT ONE
                             (Narcotics Conspiracy)

     1.    In or about December 2019 , in the Southern District of
New York and elsewhere , RODOLFO DIAZ , JR . , the defendant , and
others known and unknown , intentionally a n d knowingly did combine ,
conspire , confederate , and agree together and with each other to
violate the narcotics laws of the United States .

     2.     It was a part and an object of the conspiracy that
RODOLFO DIAZ , JR . the defendant , and others known and unknown ,
would and did distribute and possess with intent to distribute a
contro ll ed substance , in violation of Title 21 , United States Code ,
Section 841 (a) (1) .

      3.   The controlled substance that RODOLFO DIAZ , JR. , the
defendant , conspired to distribute and possess with intent to
distribute was one kilogram and more of mixtures and substances
containing a detectable amount of heroin , in violation of Title
21, United States Code , Section 841 (b) (1) (A) .

                 (Title 21 , Un i ted States Code , Section 846 . )
        Case 1:19-mj-11768-UA Document 1 Filed 12/17/19 Page 2 of 4




      The bases for my knowledge of the foregoing charge are ,        in
part , as follows :

     4.     I am a Special Agent with the DEA , and I have been
personally involved in the investigation of this matter .      This
affidavit is based upon my personal participation in the
investigation, my examination of reports and records , and my
conversations with other law enforcement agents and other
individuals.    Because this affidavit is being submitted for the
limited purpose of demonstrating probable cause , it does not
include all the facts that I have learned during the course of my
investigation.   Where the contents of documents and the actions ,
statements , and conversations of others are reported herein , they
are reported in substance and in part , except where otherwise
indicated .

     5.   Based on my participation in this         investigation ,
including my review of law enforcement reports , other documents ,
and video recordings ,    and my conversations with other law
enforcement officers , I have learned the following , in substance
and in part :

          a.    The DEA has been conducting an investigation into
a drug trafficking organization operating in and around the Bronx
and Westchester , New York .

             b.   On or about December 16 , 2019 , at approximately
9 : 45 p.m ., as part of the investigation described above , the DEA
executed a judicially authorized search warrant for a particular
two - bedroom apartment in Yonkers , New York       ("Apartment - 1 " ).
Apartment - 1 is leased under the name of RODOLFO DIAZ, JR. , the
defendant .

           c.   In the course of the search of Apartment - 1 , agents
recovered from a box underneath clothing in the front closet of
Apartment-1 , among other things , two large rectangular bricks , a
plastic bag , and a large number of small glassine bags containing
a beige , powder-like substance gi v ing off a distinctive odor . In
addition , agents recovered from one of the bedrooms in Apartment -
1 ( "Bedroom-1") , among other things , additional glassine bags
containing what app e ared to be the same substance , as well as boxes
of stamps , ink pads, a scale , rubber bands , tape , a vacuum sealer ,
and a grinder with beige powdery residue on it .          Based on my
training and experience ,      including my familiarity with the
appearance and odor of narcotics , I believe that the beige , powder-
like substancg found in thG fr~nt closet and gedroom-1 in
Apartment-1 is heroin.      Based on my training and experience , I
                                    2
        Case 1:19-mj-11768-UA Document 1 Filed 12/17/19 Page 3 of 4



also know that the other items described in th i s paragraph are
commonly used by narcotics traffickers to package narcotics for
distribution .

          d.   In the course of the search of Apartment - 1 , agents
also recovered from Apartment-1 , among other things , a New York
State identification card bearing the name of DIAZ .          I have
compared the photograph on this identification card to my personal
observations of DIAZ and believe that they are the same individual.

            e.   Later that night , at approximately 11:35 p . m., a
silver Mercedes      vehicle    approached the   building  in which
Apartment - 1 is located, slowed , and then very slowly drove along
the street in front of the building . Based on their training and
experience , the law enforcement officers who observed the vehicle
believe that it was conducting counter - surveillance to ensure that
no law enforcement was present before entering the parking garage
connected to the building in which Apartment-1 is located .       Law
enforcement officers stopped the vehicle , which was being driven
by DIAZ .   DIAZ was then p l aced under arrest.

            f.    On or about the following day , December 17 , 2019 ,
law enforcement agents spoke with DIAZ ' s father at DIAZ ' s father ' s
residence in the Bronx ("Apartment-2") .      DIAZ ' s father provided
consent to search Apartment - 2.     In the course of the search of
Apartment - 2 , agents recovered , among other things , an additional
three approximately one-kilogram rectangular bricks that appeared
to consist of the same beige powder - like substance described above
found in Apartment - 1 , along with a bullet-proof vest , from a
bedroom in which DIAZ had previously stayed but in which he no
longer regularly resided (as explained below) .         Based on their
training and experience , including their familiarity with the
appearance and odor of narcotics, the agents who recovered these
bricks believe that the beige , powder -l ike substance is heroin .

           g.  After DIAZ was arrested , DIAZ waived his Miranda
rights and agreed to speak with law enforcement agents .        DIAZ
stated , in substance and in part , that Bedroom-1 in Apartment - 1
(in which the above-described narcotics packaging equipment was
found) was his old bedroom , that he no longer resided there , and
that he had agreed to store the additional heroin and bullet - proof
vest in his old bedroom in his parents ' residence for a friend .




                                    3
•
            Case 1:19-mj-11768-UA Document 1 Filed 12/17/19 Page 4 of 4




         WHEREFORE, I respectfully request that RODOLFO DIAZ , JR ., the
    defendant , be imprisoned or bailed , as the case may be .


                                  ~--------
                                RICARDO F . FARQUHARSON
                                Special Agent
                                Drug Enforcement Administration


    Sworn to before me this
    17th day of December , 2019



    THE HONORABLE KEVIN NATHANIEL FOX
    UNITED STATES MAGISTRATE JUDGE
    SOUTHERN DISTRICT OF NEW YORK




                                        4
